The evidence adduced upon this trial in the court below was without dispute or conflict. The defendant offered no testimony, and the evidence given by the two state's witnesses tended to show that they were the officers who arrested this appellant and another on the occasion in question at which time the two men were traveling on the highways of Cherokee county in an automobile in which at the time of the arrest there were twenty gallons of corn whisky, in twenty one-gallon cans. The evidence of these witnesses, also without dispute, tended to show that this appellant and the man with him, one John Pollard, each made the voluntary statement that the whisky they were transporting belonged to them; that each one of them owned ten of the cans of whisky. There was no question as to venue, which, together with the time of the alleged commission of the offense, was fully proven.
We gather from brief of counsel that the principal insistence of error relates to appellant's attack upon the indictment upon which he was tried and convicted. Demurrers, containing numerous grounds, were interposed, before entering upon the trial, and the action of the court in overruling the demurrers is here urged as error. Every question presented in this connection has been decided adversely to appellant's insistence by the Supreme Court in the case of Joe Hayes v. State,221 Ala. 389, 128 So. 776, by which decision this court, perforce, must abide.
This record appears regular. It follows that the judgment of conviction from which this appeal was taken must be and is affirmed.
Affirmed.